DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-10-25 (herein referred to as the Reply) where claim(s) 1, 5-6, 10-11, 15-19, 21 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.

Claim(s) 6 and 10, 17
the reliability value
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 6, 19 and 10, 17, 21
a priority value
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 17
the reliability value of the first data 
the first data
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
The claim is particularly confusing because “the reliability value” does not have sufficient antecedent basis as discussed for independent claim 6. Claim 17 further then recites “the reliability value of the first data” which is a different description from “the reliability value” in claim 6 (i.e., claim 6 does require the reliability value being from first data). That is, “the reliability value” has insufficient antecedent basis and “the first data” has insufficient antecedent basis so the claim is chaining all sorts of elements that have no antecedent basis which is very confusing.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Belleschi_669 (US20200084669) in view of Bonomi_471 (US20210267471)
Claim(s) 6, 19
Belleschi_669 teaches
sending, to a terminal, reliability information associated with  
a first identifier and Terminal can receive configuration indication, e.g., through dedicated signals or broadcasting from network, indicating mapping QoS requirement and a certain LCG, which are all associated with a logical channel ID (LCID) or logical communication groups (LCG ID). QoS requirement can comprise reliability. <FIG(s). 3, 6; para. 0060-0063, 0072, 0074-0075, 0082>.
priority information, QoS requirements includes priority. For example, ProSe per packet priority PPPP. <FIG(s). 3; para. 0026, 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
	wherein the reliability information comprises a reliability value set, The packets in the buffer corresponds to the characteristics associated with the configuration such as QoS requirement, PPPP and PPPR which are reliability values. The combination of the PPPP and PPR can be considered to be a reliability value set <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
	wherein the priority information comprises a priority value set; and In one embodiment, Packet priority PPPP is represents a given value (see Examiner’s Notes regarding ‘sets’). In another embodiment, PPPP can range of values, e.g., 1 to 8, which can be considered a set. Accordingly, the information in the configuration indication is associated with PPPP that is a variable over a set of values <FIG(s). 3; para. 0026-0028, 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
	receiving a sidelink buffer status report (BSR) from the terminal, wherein the first identifier is included in the sidelink BSR, SL BSR is sent to the other device including the indication in response to the buffered data's requirement (e.g., priority, QoS, reliability) corresponding to the indication included in the BSR.  SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value.   <FIG(s). 3, 4; para. 0060-0064, 0068, 0070-0072, 0074-0075, 0078, 0089, 0100>.
	wherein the reliability value is a value from the reliability value set, and The packets in the buffer corresponds to the characteristics associated are particular PPPP and/or PPPR value which are reliability values. PPPP is a value that presents a priority assigned by an application layer <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
	wherein the priority value is a value from the priority value. A priority value is going to be itself. For example, a priority value of 8 is a value from the value 8. Note: This limitation effectively has no patentable weight as it is simply requiring a priority value to be a value from itself <para. 0026-0027>
Belleschi_669 does not explicitly teach
	wherein the reliability value set is a group of discrete values, and 
However in a similar endeavor, Bonomi_471 teaches
	wherein the reliability value set is a group of discrete values, and Reliability value can be a value from a plurality of discrete intermediate values <para. 0027>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Belleschi_669 with the embodiment(s) disclosed by Bonomi_471. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for determining signal reliability. See Background, para. 0026-0028.
Claim(s) 10, 21
Belleschi_669 teaches
wherein the first identifier comprises one of the following (a)-(c): 
(a) a first logical channel group identity; SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value.   <FIG(s). 4; para. 0061, 0063-0064, 0070-0072>.
	
Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 1, 11 and 5, 15-16, 18
The independent claims 1, 11 have been amended to require sending a sidelink buffer status report (BSR) to a network device in response to both the reliability value being a value from the reliability value set and the priority value being a value from the priority value set. The Examiner has interpreted to limitation to mean that the terminal of claim 1, 11 must 
check the reliability value against the reliability value set and determine whether the reliability value is within the reliability value set
check the priority value against the priority value set, and determine whether the reliability value is within the reliability value set
When both determinations affirm that the respective values are within the respective sets, the SL BSR is sent.
The below identifies the closest prior art and how the art is different from the claimed invention:
KWON_461 (previously cited art in action 2022-06-03) teaches buffer status report (BSR) is transmitted in accordance with priority of the data and uplink reliability but does not teach a sidelink (SL) BSR is sent in response to both a reliability value being from a reliability value set that is a group of discrete values and a priority value being from a priority value set.

Examiner’s Notes
sets
With regards to the phrase “a set of (elements)" or “(element) set”
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415